Exhibit 10.9

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of the 31st day of December, 2008, by and between Masaaki Nishibori
(“Employee”) and CAI International, Inc., a Delaware corporation (the
“Company”).

RECITALS

A. Container Applications International, Inc., a Nevada corporation and
predecessor in interest to the Company, and Employee entered into that certain
Employment Agreement dated as of November 1, 2006 (the “2006 Agreement”),
whereby the Company retained Employee as the Company’s President and Chief
Executive Officer in exchange for certain consideration as detailed in the 2006
Agreement.

B. Company and Employee desire to amend and restate the 2006 Agreement.

AGREEMENT

In consideration of the foregoing recitals and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Duties and Scope of Employment

(a) Position. The Company agrees to employ Employee for the term of his
employment under this Agreement in the position of President and Chief Executive
Officer on the terms and conditions set forth in this Agreement.

(b) Management Authority. As such officer, Employee shall be responsible for the
day-to-day operations of the Company, including without limitation the
following, subject to the oversight and policy determinations of the Board of
Directors:

(i) the hiring and firing of personnel and professional advisors;

(ii) implementing the business plan and procurement policies approved by the
Company’s board of directors, including procuring containers, entering into
depot and/or agency partnerships and customer leases and opening and closing
Company offices;

(iii) determining the salary and fringe benefits to be paid to the Company’s
employees (other than any officer at or above the level of senior vice president
of the Company); and

(iv) supervising all accounting, administrative and legal matters within the
ordinary course of the Company’s business.



--------------------------------------------------------------------------------

(b) Consulting with the Board of Directors. Without limiting the provisions of
Section 1(b) of this Agreement and without limiting consultations which the
Board of Directors may call for from time to time, Employee shall from time to
time consult with the Chairman of the Company’s Board of Directors regarding the
following items:

(i) changes in office locations;

(ii) the Company’s annual budget and financial performance;

(iii) hiring and firing of executive officers and bonus and other compensation
decisions pertaining to executive officers;

(iv) the procurement of equipment;

(v) mergers and acquisitions; and

(vi) material legal matters.

(c) Obligations. During the term of his employment under this Agreement,
Employee shall perform and discharge well and faithfully his duties and shall
devote his full business efforts and time to the Company. The foregoing,
however, shall not preclude Employee from engaging in appropriate civic or
charitable activities or from serving on the boards of directors of other
noncommercial entities, as long as such activities and service do not interfere
or conflict with his responsibilities to the Company.

 

2. Base Salary

During his employment under this Agreement, the Company agrees to pay to
Employee as compensation for his services a base salary (“Base Salary”) at an
initial annual rate of $530,000 payable in twenty-four (24) equal bi-monthly
installments. In addition, on January 1 of each year that this Agreement is in
place, beginning on January 1, 2009, Employee’s Base Salary shall be increased
by at least four percent (4%) of Employee’s then-current Base Salary or by such
larger amount as is determined by the Company’s Board of Directors.

 

3. Employee Benefits

(a) General. During the term of his employment under this Agreement, Employee
shall be eligible to participate in employee benefit plans and executive
compensation programs made available by the Company to its executive officers
generally, including (without limitation) any of the following plans if and when
adopted and made available by the Board of Directors: pension plans, savings
plans, deferred compensation plans, life, disability, health, accident and other
insurance programs, paid vacations, and similar plans or programs subject in
each case to the generally applicable terms and conditions of the plan in
question and to the determination of any committee or other person administering
such plan or program.

(b) Disability. Subject to Employee’s insurability, the Company will maintain a
policy of long-term disability insurance providing for a 60-day exclusion period
and disability coverage for sixty percent (60%) of Employee’s Base Salary, with
Employee named as the direct beneficiary.

 

-2-



--------------------------------------------------------------------------------

(c) Vacation. Employee shall be entitled to paid vacation accruing at the rate
of 20 days per year. No more than 20 days of accrued vacation shall carry
forward to the next year.

 

4. Options to Purchase Common Stock

On May 15, 2007 the Employee was granted a stock option (“Option”) to purchase
259,980 shares of the Company’s Common Stock (as adjusted for any stock
dividends, combinations or splits with respect to such shares, the “Shares”)
pursuant to the Company 2007 Equity Incentive Plan (the “Plan) at an exercise
price of $15.00 per share (the “Exercise Price”).

(b) The vesting of the option and the other terms and conditions governing the
Option are set forth in the notice of grant of the Option.

(c) For all purposes of this Agreement, “Change in Control” shall mean any of
the following transactions:

(i) a merger or consolidation of the Company with or into any other company or
other entity (other than for the sole purpose of changing the Company’s state of
incorporation);

(ii) a sale in one transaction or a series of transactions undertaken with a
common purpose of all or a controlling portion of the Company’s outstanding
voting securities or such amount of the Company’s outstanding voting securities
as would enable the purchaser to obtain the right to appoint a majority of the
Company’s Board of Directors; or

(iii) a sale, lease, exchange or other transfer in one transaction or a series
of related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets;

provided, however, a private sale of stock beneficially owned by Hiromitsu
Ogawa, his spouse or his children shall not constitute a Change in Control
unless (after giving effect thereto) a single party (or group of related
parties) obtains control of the Company as a result of such transaction.

 

5. Profit-Sharing Bonus

(a) For each Fiscal Year during the term of this Agreement, the Company shall
pay to Employee a profit-sharing bonus, if any, as determined by this Section 4.
For all purposes of this Agreement, “Fiscal Year” shall mean the Company’s
fiscal year ending on December 31.

“(b) For each Fiscal Year during the term of this Agreement, Employee shall be
entitled to a profit-sharing bonus equal to the following percentages of the
Employee’s Base Salary, depending upon whether the Company meets or achieves its
budget for Pre-Tax Profit for such Fiscal Year, as further set forth below:

 

-3-



--------------------------------------------------------------------------------

Percent of Budgeted Pre-Tax
    Profit Achieved

   Bonus
(as a Percentage of Base Salary)  

less than 70%

   0 %

      70%

   10 %

      80%

   20 %

      90%

   30 %

    100%

   40 %

    110%

   50 %

    120%

   60 %

    130%

   70 %

    140%

   80 %

    150%

   90 %

    160% and above

   100 %”

If the Company’s Pre-Tax Profit for a Fiscal Year is between the percentages of
budgeted Pre-Tax Profit specified above, Employee shall be entitled to a profit
sharing bonus calculated by interpolating between the applicable percentages.

(c) “Pre-Tax Profit” for any Fiscal Year shall mean the Company’s net income for
such Fiscal Year (but not less than zero), before any reduction or addition for
any income taxes, for net operating loss carryforwards or carrybacks or for the
bonus payable under this Section 5, as determined by the Company’s independent
public accountants.

(d) Amounts due to Employee under this Section 5 with respect to any Fiscal Year
shall be payable within thirty (30) days following the receipt by the Company of
audited financial statements for such Fiscal Year, certified by the Company’s
independent public accountants, but in any event within the two and one-half (2
1/2) month period immediately following such Fiscal Year.

 

-4-



--------------------------------------------------------------------------------

(e) Employee’s entitlement to a bonus under this Section 5 shall not accrue
until the last day of each Fiscal Year ending during the term of this Agreement.
Except as provided in Section 7(b)(iii), no bonus shall be payable under this
Section 5 unless Employee’s employment under this Agreement continues through
the end of the applicable Fiscal Year.

 

6. Business Expenses and Travel

During the term of his employment under this Agreement, Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse Employee for such expenses upon presentation of any itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.

 

7. Term of Employment

(a) Basic Rule. Unless Employee’s employment terminates at an earlier date
pursuant to the provisions of this Agreement, the Company agrees to continue
Employee’s employment, and Employee agrees to remain in the employ of the
Company, beginning on the Effective Date until November 1, 2009. If not
terminated in writing by either party at least ninety (90) days prior to the end
of the applicable term, this Agreement shall automatically renew for an
additional twenty-four (24) months.

(b) Termination by the Company. Notwithstanding anything to the contrary
contained herein, the Company may terminate Employee’s employment for any of the
following reasons:

(i) Death. Upon the event of Employee’s death, Employee’s employment with the
Company shall be considered automatically terminated.

(ii) Disability. Upon the event of Employee’s Disability, Employee’s employment
with the Company shall terminate 30 days after the Company gives Employee
written notice of such termination. For all purposes of this Agreement,
“Disability” shall mean that the Board of Directors determines (with Employee
abstaining) that Employee is unable to perform his duties under this Agreement
for a continuous period of at least 180 days due to physical or mental illness
or impairment.

(iii) Company Insolvency. If the Company becomes insolvent or the Company seeks
relief (or an order is entered against the Company) under any bankruptcy,
reorganization, receivership, transfer for the benefit of creditors or other
debtor relief statute or arrangement, Employee’s employment with the Company
shall terminate thirty (30) days after the Company gives Employee written notice
of the termination.

(iv) Termination for Cause. The Company, at its option and without prejudice to
any other remedy to which the Company may be entitled either at law, in equity,
or under this Agreement, may terminate Employee’s employment at any time for
Cause by giving Employee notice in writing specifying the reason for the
termination. For all purposes under this Agreement, “Cause” shall mean:

 

-5-



--------------------------------------------------------------------------------

(A) A failure by Employee to substantially perform his duties hereunder which is
not cured within thirty (30) days after notice from the Company, provided that
any termination for any such failure due to physical or mental illness or
impairment shall be made, if at all, in accordance with Section 7(b)(ii);

(B) An act by Employee of material dishonesty, fraud, misrepresentation, or
other act(s) of moral turpitude;

(C) An intentional act by Employee (other than one constituting a business
judgment that was reasonable at the time or which was previously approved by the
Board of Directors or the Board’s representative nominated by the Company’s
Chairman of the Board pursuant to Section 1(d)), or a clear lack of reasonable
care by Employee, or gross misconduct by Employee, which (in each case) is
seriously injurious to the Company;

(D) A material breach by Employee of this Agreement which is not cured within
thirty (30) days after notice from the Company; or

(E) A material and willful violation of a federal or state law or regulation
applicable to the business of the Company.

(c) Termination for Good Reason. Notwithstanding anything to the contrary
herein, Employee may terminate his employment for Good Reason in accordance with
this Section 7(c). For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events, without the consent of Employee:

(i) any material diminution in Employee’s authority, duties or responsibilities,

(ii) any action or inaction that constitutes a material breach by the Company of
this Agreement, or

(iii) a material change in the geographic location at which Employee must
perform his duties under this Agreement, except for office relocation within the
San Francisco Bay area; provided that Employee hereby acknowledges and agrees
that he may be required to travel extensively in connection with the performance
of his duties under this Agreement and that any such travel requirement will not
constitute a material change in the geographic location at which Employee must
perform his duties under this Agreement.

Notwithstanding any provision in this Agreement to the contrary, termination of
Employee’s employment will not be for Good Reason unless (i) Employee notifies
the Company in writing of the existence of the condition which Employee believes
constitutes Good Reason within ninety (90) days of the initial existence of such
condition (which notice specifically identifies such condition), (ii) the
Company fails to remedy such condition within thirty (30) days after the date on
which it receives such notice (the “Remedial Period”), and (iii) Employee
actually terminates employment within thirty (30) days after the expiration of
the Remedial Period and before the Company remedies such condition. If Employee
terminates employment before the expiration of the Remedial Period or after the
Company remedies the condition (even if after the end of the Remedial Period),
then Employee’s termination will not be considered to

 

-6-



--------------------------------------------------------------------------------

be for Good Reason. A termination of Employee’s employment for Good Reason
hereunder shall be deemed a “Constructive Termination” for purposes of this
Agreement. Notwithstanding the foregoing, if at the time Employee terminates his
employment with the Company for Good Reason any of the circumstances described
in Section 7(b)(iii) or (iv) then exist, Employee’s employment shall be deemed
to have been terminated by the Company pursuant to such Section, rather than
pursuant to this Section 7(c) for all purposes of this Agreement.

 

8. Payments upon Certain Terminations of Employment

If, during the term of this Agreement (including any renewal thereof),
Employee’s employment is terminated, Employee shall be entitled to receive the
following:

(a) Company Termination Under Section 7(b)(iii) or (iv). In the event Employee’s
employment is terminated (or deemed terminated) by the Company pursuant to
Section 7(b)(iii) or (iv) or in the event Employee terminates his employment
with the Company other than for Good Reason, Employee shall be entitled to all
accrued compensation and all other accrued benefits through the effective date
of termination, but shall not be entitled to any other compensation or benefits,
and shall not be entitled to any profit-sharing bonus under Section 5 for the
Fiscal Year in which the termination occurs unless it occurs on the last day of
such Fiscal Year. All accrued compensation and all other accrued benefits shall
be paid to Employee within thirty (30) days after the date on which Employee’s
employment with the Company terminates.

(b) Company Termination Without Cause or Under Section 7(b)(i) or (ii) or
Termination for Good Reason. Subject to Section 10, in the event Employee’s
employment is terminated (i) by the Company (A) without Cause or (B) pursuant to
Section 7(b)(i) or (ii) and none of the circumstances described in
Section 7(b)(iii)-(iv) then exists, or (ii) by Employee for Good Reason pursuant
to Section 7(c) and none of the circumstances described in Sections
7(b)(iii)-(iv) then exists, then, in addition to all accrued compensation and
all other accrued benefits through the effective date of such termination, and
(in the case of Sections 7(b)(i) and (ii) only) any death or disability
benefits, respectively, Employee shall be entitled to the following payments and
benefits:

(i) Severance Payment. The Company shall pay Employee a lump sum amount equal to
the greater of (A) the aggregate amount of Employee’s Base Salary as in effect
as of the date of employment termination for the remaining term of the
Agreement, or (B) one hundred percent (100%) of Employee’s Base Salary for the
twelve (12) months immediately preceding the date of employment termination,
such payment to be made within thirty (30) days after the date on which
Employee’s employment with the Company terminates.

(ii) Group Health, Life and Disability Insurance Coverage. If Employee and his
spouse and dependent children (as applicable) are eligible for, and timely (and
properly) elect, to continue their coverage under the Company’s group health
plans in accordance with Section 4980B(f) of the Code (“COBRA”), the Company
will pay the premium for such coverage for whichever of the following periods is
the shortest: (A) the longer of (1) the remaining term of this Agreement or
(2) a period of twelve months following the date of Employee’s termination of
employment or (B) until Employee is no longer entitled to COBRA continuation
coverage under

 

-7-



--------------------------------------------------------------------------------

the Company’s group health plans. Notwithstanding anything to the contrary in
this Section 8(b)(ii), this Section 8(b)(ii) shall not require continuation of
any coverage after death in the case of termination under Section 7(b)(i), but
nothing in this sentence shall affect any benefits payable on account of death.

(iii) Partial-Year Bonus. If the termination occurs more than one month after
the end of the Company’s prior Fiscal Year, the Company shall pay Employee a
bonus payment calculated under Section 5 for the Fiscal Year in which the
termination occurs, prorated based on the number of days that Employee was
employed by the Company during the Fiscal Year in which the termination occurs.
Any such payment shall be made within thirty (30) days following the receipt by
the Company of audited financial statements for the Fiscal Year in which the
termination occurs, certified by the Company’s independent public accountants, ,
but in any event within the two and one-half (2 1/2) month period immediately
following such Fiscal Year.

(iv) No Duty To Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Section 8(b) (whether by seeking new
employment or in any other manner), nor shall any payment under this
Section 8(b) be reduced by any earnings that Employee may receive from any other
source.

 

9. Proprietary Information

Employee agrees, during and after the term of his employment by the Company, to
comply fully with the Company’s policies relating to non-disclosure of the
Company’s trade secrets and proprietary information and processes and hereby
acknowledges and re-affirms his obligations to the Company pursuant to that
certain Employment, Confidential Information and Intellectual Property
Assignment Agreement previously executed by Employee.

 

10. Section 280G

(a) Notwithstanding anything to the contrary herein, Section 10(b) shall apply
in the event that the Company satisfies the requirement of
Section 280G(b)(5)(A)(ii)(I) of the Code. In the event that the Company does not
satisfy such requirement, Section 10(c), not Section 10(b), shall apply.

(b) Prior to any change described in Section 280G(b)(2)(A)(i) of the Code (a
“Section 280G Transaction”) and in accordance with the requirements of
Section 280G(b)(5)(B) of the Code, the Company shall seek, but shall not be
required to obtain, approval by its shareholders of any payments, options,
awards or benefits (including, without limitation, the monetary value of any
non-cash benefits and the accelerated vesting of stock options) under this
Agreement or under any other plan, agreement or arrangement with the Company,
any person whose actions result in a Section 280G Transaction or any person
affiliated with the Company or such person (collectively, the “Payments”), that
may separately or in the aggregate constitute “parachute payments” within the
meaning of Section 280G (collectively, the “Potential Parachute Payments”). In
the event that the shareholders of the Company do not approve the Employee’s
Potential Parachute Payments in accordance with Section 280G(b)(5)(B) of the
Code, the Employee will have no right or entitlement to receive or retain, as
the case may be, that portion of his Potential Parachute Payments that would
otherwise cause any portion of any of his Potential Parachute Payments to be
treated as an “excess parachute payment” (within the meaning of Section 280G).

 

-8-



--------------------------------------------------------------------------------

(c) In the event that the Employee becomes entitled to receive or receives any
Payments and it is determined that, but for this Section 10(c), any of the
Payments will be subject to any excise tax pursuant to Section 4999 of the Code
or any similar or successor provision (the “Excise Tax”), the Company shall pay
to the Employee either (i) the full amount of the Payments or (ii) an amount
equal to the Payments, reduced by the minimum amount necessary to prevent any
portion of the Payments from being an “excess parachute payment” (within the
meaning of Section 280G) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by the Employee, on an after-tax basis, of the
greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. For purposes of determining whether
an Employee would receive a greater after-tax benefit from the Capped Payments
than from receipt of the full amount of the Payments, (i) there shall be taken
into account any Excise Tax and all applicable federal, state and local taxes
required to be paid by the Employee in respect of the receipt of such payments
and (ii) such payments shall be deemed to be subject to federal income taxes at
the highest rate of federal income taxation applicable to individuals that is in
effect for the calendar year in which the benefits are to be paid, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of the Employee’s residence on the effective date of the
Section 280G Transaction, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Section 68 of the Code and any other
limitations applicable to the deduction of state and local income taxes under
the Code).

(d) All calculations and determinations under this Section 10, including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the “Tax
Advisor”). All determinations made by the Tax Advisor under this Section 10
shall be conclusive and binding on both the Company and the Employee, and the
Company shall cause the Tax Advisor to provide its determinations and any
supporting calculations with respect to the Employee to the Company and the
Employee. The Company shall bear all fees and expenses charged by the Tax
Advisor in connection with its services. For purposes of making the calculations
and determinations under this Section 10, after taking into account the
information provided by the Company and the Employee, the Tax Advisor may make
reasonable, good faith assumptions and approximations concerning the application
of Sections 280G and 4999 of the Code. The Company and the Employee shall
furnish the Tax Advisor with such information and documents as the Tax Advisor
may reasonably request to assist the Tax Advisor in making calculations and
determinations under this Section 10. In the event that Section 10(c) applies
and a reduction is required to be applied to the Payments thereunder, the
Payments shall be reduced by the Company in its reasonable discretion in the
following order: (i) reduction of any Payments that are subject to Section 409A
of the Code on a pro-rata basis or such other manner that complies with Code
Section 409A, as determined by the Company, and (ii) reduction of any Payments
that are exempt from Code Section 409A.

 

-9-



--------------------------------------------------------------------------------

(e) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

(ii) “Section 280G” shall mean Section 280G of the Code and the Treasury
regulations promulgated thereunder or any similar or successor provision.

 

11. Section 409A

The Company makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under
Section 409A of the Code, and no provision of the Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A or any other legal requirements from Employee or any other
individual to the Company or any of its affiliates. Employee, by executing this
Agreement, shall be deemed to have waived any claim against the Company and its
affiliates with respect to any such tax, economic and legal consequences.
However, the parties intend that this Agreement and the payments and other
benefits provided hereunder be exempt from the requirements of Code Section 409A
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this Agreement (and such payments and benefits), the parties
intend that this Agreement (and such payments and benefits) comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this Agreement to
which Code Section 409A applies, all references in this Agreement to the
termination of Employee’s employment are intended to mean Employee’s “separation
from service,” within the meaning of Code Section 409A(a)(2)(A)(i). In addition,
if Employee is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
Employee to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Employee’s “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, shall not be paid to
Employee during such period, but shall instead be accumulated and paid to
Employee (or, in the event of Employee’s death, Employee’s estate) in a lump sum
on the first business day following the earlier of (a) the date that is six
months after Employee’s separation from service or (b) Employee’s death.

 

-10-



--------------------------------------------------------------------------------

12. Successors

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume this Agreement and agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by this Agreement by operation of law.

(b) Employee’s Successors. This Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, heirs, distributees, devisees
and legatees.

 

13. Notice

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of Employee, mailed notices shall be addressed to
him at the home address which he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

14. Miscellaneous Provisions

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Whole Agreement. No agreements, representations or understanding (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(d) Severability. The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (e) shall be void.

 

-11-



--------------------------------------------------------------------------------

(f) Limitation of Remedies. If Employee’s employment hereunder terminates for
any reason, Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement.

(g) Withholding. The Company shall be entitled to deduct and withhold from any
amounts payable under this Agreement such amounts as the Company is required to
deduct or withhold therefrom under the Code or under any other applicable law.

(h) Captions. Captions contained herein are inserted only as a matter of
convenience and in no way define, limit or extend the scope or intent of any
provision hereof.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Arbitration. Any dispute or claim arising under or relating to this
Agreement (including without limitation the validity or scope of this Agreement
or of any provision hereof or of this Section 12(j)) shall be determined
exclusively by arbitration before a single arbitrator in accordance with the
commercial arbitration rules of the American Arbitration Association. In the
event the parties cannot agree on an arbitrator within 10 days after either
party makes a written call for arbitration hereunder, the arbitrator shall be
appointed by the Executive Director of the Northern California office of the
American Arbitration Association.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

CAI INTERNATIONAL, INC. By:    /s/  HIROMITSU OGAWA

Name:   Hiromitsu Ogawa Title:   Chairman

 

EMPLOYEE /s/  MASAAKI NISHIBORI Masaaki Nishibori

 

-13-